         Case 1:20-cv-01468-CJN Document 147 Filed 03/08/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA et al.,

                                 Plaintiffs,

            v.

PHILIP H. ROSENFELT, in his official capacity as            Civil Action No. 20-cv-01468-CJN
Acting Secretary of Education et al.,

                                Defendants,

            and

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION et al.,

                               Intervenor-Defendants.


          NOTICE TO THE COURT OF ISSUANCE OF EXECUTIVE ORDER

       Defendants respectfully notify the Court of the issuance today of an “Executive Order on

Guaranteeing an Educational Environment Free from Discrimination on the Basis of Sex,

Including Sexual Orientation or Gender Identity,” which may be viewed at:

http://www.whitehouse.gov/briefing-room/presidential-actions/2021/03/08/executive-order-on-

guaranteeing-an-educational-environment-free-from-discrimination-on-the-basis-of-sex-

including-sexual-orientation-or-gender-identity/

       As relevant here, this Executive Order directs the Secretary of Education (“Secretary”), in

consultation with the Attorney General, to review the Rule at issue in this case for consistency

with Title IX of the Education Amendments of 1972, 20 U.S.C. 1681 et seq., and existing federal

policy. It further directs the Secretary to “review existing guidance and issue new guidance as

needed on the implementation of” the Rule “[a]s soon as practicable, and as appropriate and

consistent with applicable law,” and to “consider suspending, revising, or rescinding—or


                                                   1
         Case 1:20-cv-01468-CJN Document 147 Filed 03/08/21 Page 2 of 2




publishing for notice and comment proposed rules suspending, revising, or rescinding—those

agency actions that are inconsistent with” federal law and existing federal policy “as soon as

practicable and as appropriate and consistent with applicable law.”

Date: March 8, 2021                                 Respectfully submitted,


                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     CARLOTTA P. WELLS
                                                     Assistant Branch Director

                                                     /s/ Daniel Riess
                                                     DANIEL RIESS (TX Bar No. 24037359)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 353-3098
                                                     Daniel.Riess@usdoj.gov
                                                     Attorneys for Defendants




                                                2
